department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date uil date date contact person identification_number telephone number employer_identification_number fund legend dear ------------------ this letter responds to your ruling_request dated date regarding the proper treatment of benefits paid under a supplemental unemployment_benefit_trust currently exempt under sec_501 of the internal_revenue_code code background fund provides supplemental unemployment benefits to eligible members during periods of unemployment due to layoff injury sickness or call-to-jury duty and is tax exempt under sec_501 of the code funding is based on employer contributions for employees' hours worked at rates specified in collective bargaining - - fund requests a ruling that the payment of the remaining supplemental fund proposes to modify its terms to pay the remaining benefit entitlement of an agreements benefits are accrued at the rate of one -quarter credit for each hours worked members can accumulate a maximum of credits based on contributions received for the hours worked during the previous two years credits are reduced for each week of benefits paid post-retirement benefits are not provided eligible member who dies while eligible to receive fund benefits to his surviving_spouse on a continuing weekly basis until the entitled benefits are exhausted or to pay for health_insurance_coverage and or outstanding medical bills for survivors and or named beneficiaries ruling requested unemployment benefit entitlement of an eligible member who dies while eligible to receive fund benefits to his surviving_spouse on a continuing weekly basis until the entitled benefits are exhausted or to pay for health_insurance_coverage and or outstanding medical bills for survivors and or named beneficiaries are considered to be sick_and_accident_benefits subordinate to supplemental_unemployment_compensation_benefits within the meaning of sec_501 of the code and such payments will not adversely affect the exempt status of fund under sec_501 of the code law analysi sec_501 of the code is exempt from federal_income_tax sec_501 of the code provides that an organization described in section sec_501 of the code provides for the exemption of a_trust or trusts forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits if-- i under the plan it is impossible at any time prior to the satisfaction of all liabilities with respect to employees under the plan for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits ii such benefits are payable to employees under a classification which is set forth in the plan and which is found by the secretary not to be discriminatory in favor of employees who are highly compensated employees within the meaning of sec_414 and - - iii such benefits do not discriminate in favor of employees who are highly compensated employees within the meaning of sec_414 a plan shall not be considered discriminatory within the meaning of this clause merely because the benefits received under the plan bear a uniform relationship to the total compensation or the basic or regular rate of compensation of the employees covered by the plan sec_501 of the code provides that the term supplemental_unemployment_compensation_benefits means only-- i benefits which are paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in clause i sec_1_501_c_17_-1 of the income_tax regulations regulations with regard a requirements for qualification a supplemental unemployment benefit to supplemental_unemployment_benefit_trusts provides in pertinent part that trust may be exempt as an organization described in sec_501 if the requirements of subparagraphs through of this paragraph are satisfied the trust is part of a written plan established and maintained by an employer his employees or both the employer and his employees solely for the purpose of providing supplemental_unemployment_compensation_benefits as defined in sec_501 and paragraph b of sec_1_501_c_17_-1 the trust is part of a plan whose eligibility conditions and benefits do not discriminate in favor of employees who are officers shareholders persons whose principal duties consist of supervising the work of other employees or highly compensated employees see sec_401 and sec_401 and sec_1_401-3 and sec_1 however a plan is not discriminatory within the meaning of sec_501 relating to the requirement that the benefits paid under the plan be nondiscriminatory merely because the benefits received under the plan bear a uniform relationship to the total compensation or the basic or regular rate of compensation of the employees covered by the plan accordingly the benefits provided for highly paid employees may be greater than c - - the benefits provided for lower paid employees if the benefits are determined by reference to their compensation but in such a case the plan will not qualify if the benefits paid to the higher paid employees bear a larger ratio to their compensation than the benefits paid to the lower paid employees bear to their compensation in addition sec_501 sets forth certain other instances in which a plan will not be considered discriminatory see paragraph c of sec_1_501_c_17_-2 the trust is part of a plan which requires that benefits are to be determined according to objective standards thus a plan may provide similarly situated employees with benefits which differ in_kind and amount but may not permit such benefits to be determined solely in the discretion of the trustees b meaning of terms the following terms are defined for purposes of section supplemental_unemployment_compensation_benefits the term supplemental_unemployment_compensation_benefits means only i benefits paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary but only when such separation is one resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in subdivision i of this subparagraph subordinate sick_and_accident_benefits in general a sick and accident benefit payment is an amount_paid to an employee in the event of his illness or personal injury whether or not such illness or injury results in the employee's separation from the service of his emplo yer in addition the phrase sick_and_accident_benefits includes amounts provided under the plan to reimburse an employee for amounts he expends because of the illness or injury of his spouse or a dependent as defined in sec_152 sick_and_accident_benefits may be paid_by a_trust described in sec_501 only if such benefits are subordinate to the separation payments provided under the plan of which the trust forms a part whether the sick_and_accident_benefits provided under a supplemental unemployment_compensation benefit plan are subordinate to the separation benefits provided under such plan is a question to be decided with regard to all the facts and circumstances - - sec_1_501_c_17_-2 of the regulations provides general rules and definitions with regard to supplemental_unemployment_benefit_trusts a supplemental_unemployment_compensation_benefits supplemental_unemployment_compensation_benefits as defined in sec_501 and paragraph b of sec_1_501_c_17_-1 may be paid in a lump sum or installments such benefits may be paid to an employee who has subsequent to his separation from the employment of the employer obtained other part-time temporary or permanent employment furthermore such payments may be made in cash services or property thus supplemental_unemployment_compensation_benefits provided to involuntarily separated employees may include for example the following furnishing of medical_care at an established clinic furnishing of food job training a nd schooling and job counseling if such benefits are furnished in services or property the fair_market_value of the benefits must satisfy the requirements of sec_501 relating to nondiscrimination as to benefits however supplemental_unemployment_compensation_benefits may be provided only to an employee and only under circumstances described in paragraph b of sec_1 c - thus a_trust described in sec_501 may not provide for example for the payment of a death vacation or retirement benefit b sick_and_accident_benefits if a_trust described in sec_501 provides for the payment of sick_and_accident_benefits such benefits may only be provided for employees who are eligible for receipt of separation benefits under the plan of which the trust is a part however the sick_and_accident_benefits need not be provided for all the employees who are eligible for receipt of separation benefits so long as the plan does not discriminate in favor of persons with respect to whom discrimination is proscribed in sec_501 and iii furthermore the portion of the plan which provides for the payment of sick_and_accident_benefits must satisfy the nondiscrimination requirements of sec_501 and iii without regard to the portion of the plan which provides for the payment of benefits because of involuntary separation financed solely by employer contributions to the trust and suc h sick_and_accident_benefits are funded by payment of premiums on an accident_or_health_insurance policy whether on a group or individual basis or by contributions to a separate fund which pays such sick_and_accident_benefits the plan must specify that portion of the contributions to be used to fund such benefits if a plan which is financed in whole or in part by employee contributions provides sick_and_accident_benefits the plan must specify the portion if any of employee contributions allocated to the cost of funding such benefits and must allocate the cost of i allocations if a plan which provides sick_and_accident_benefits is - - funding such benefits between employer contributions and employee contributions benefits are not limited solely to the employee under the statutory and fund is created by employer contributions based on hours worked by a particular employee furthermore benefits available to a particular employee are limited to credits earned also based on that employee's hours worked as such there is a direct correlation between available benefits and the labor of a particular employee specific identifiable funding would not exist but for the efforts of a particular employee in other words benefits available to a particular employee are derived from that employee’s actual hours worked consequently the specific employer funding is essentially a result of the labor of specified employees it therefore follows that an employee who is eligible to receive benefits under fund subject_to the operational requirements of fund should receive the full benefit of his contributions whether through exhaustion while eligible to receive benefits or as a benefactor upon death while eligible to receive benefits under fund regulatory scheme provided for supplemental_unemployment_compensation_benefits rather the statutory scheme contemplates payments for medical_care for the employee’s spouse and or dependents under sec_1 c -1 b of the regulations sick_and_accident_benefits includes amounts provided under the plan to reimburse an employee for amounts he expends because of the illness or injury of his spouse or a dependent as defined in sec_152 given clear consideration that the statutory scheme permits a n employee to receive reimbursements for amounts he expends for his spouse and or dependents it is only logical that those individuals receive available benefits upon the untimely death of an employee who is eligible to receive benefits under fund ruling an eligible member who dies while eligible to receive fund benefits to his surviving_spouse on a continuing weekly basis until the entitled benefits are exhausted or to pay for health_insurance_coverage and or outstanding medical bills for his surviving_spouse or dependents as defined in sec_152 of the code are considered to be sick_and_accident_benefits subordinate to supplemental_unemployment_compensation_benefits within the meaning of sec_501 of the code accordingly fund continues to qualify as a tax-exempt_organization under sec_501 of the code if it provides for such payments the facts and representation upon which it is based except as we have ruled herein accordingly based on the facts as represented we rule as follows the payment of the remaining supplemental unemployment benefit entitlement of this ruling is based on the understanding that there will be no material changes in - - this ruling will be made available for public inspection under sec_6110 of the this ruling is directed only to the organization that requested it sec_6110 we express no opinion as the tax consequences of the transactions under other sections of the code and income_tax regulations code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely s
